Citation Nr: 0731452	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-11 327	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for right foot 
hammertoes with calluses, plantar wart, and metatarsalgia, 
currently rated at 10 percent.

3.  Entitlement to an increased rating for left foot 
hammertoes with calluses, plantar wart, and metatarsalgia, 
currently rated at 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to February 
1988.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran timely perfected an appeal of the 
above listed issues.  During the course of appeal, 
jurisdiction over the case was transferred to the RO in 
Baltimore, Maryland.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claims.

Initially, in a September 2003 statement, the veteran 
requested an RO personal hearing but one has not been 
scheduled or held.  Such should be accomplished on remand.

The Board observes that further development is required under 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and effective date 
of an award.  In this case, the veteran was provided with 
notice of the type of information and evidence needed to 
substantiate a claim for an increased rating, but she was not 
provided with notice of the type of evidence needed to 
establish an effective date for the disabilities on appeal.  
Thus, corrective notice can be provided on remand.

Also during the pendency of this appeal, the Court held that 
VA must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in a previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Corrective notice for this can also be provided on remand.  
Furthermore, although a March 2003 letter provided notice of 
the type of information and evidence needed to reopen a 
previously denied claim, the letter refers to the regulations 
in effect prior to August 29, 2001.  See 38 C.F.R. § 3.156 
(2007).  As the veteran's claim was received after that date, 
a new notice letter based on the revised regulations should 
be provided.

The Board also finds that a VA examination is needed with 
respect to her increased rating claims.  The record shows 
that the veteran was last examined for her service-connected 
foot disabilities over four years ago in April 2003.  Thus, 
she should be scheduled for a VA examination to determine the 
current severity of her bilateral hammertoes with calluses, 
plantar wart, and metatarsalgia.

Lastly, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  In 
this regard, as the record shows that the veteran currently 
resides in Baltimore, any ongoing medical records from the 
Baltimore VA Medical Center (VAMC) should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  With respect to the issue of whether 
new and material evidence has been 
received to reopen the claim of 
entitlement to service connection for 
PTSD, send the veteran and her 
representative a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) based on current 38 C.F.R. 
§ 3.156.  The notice should also address 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials, as outline by the Court 
in Kent v. Nicholson.

For all issues, send the veteran and her 
representative a corrective VCAA notice in 
compliance with Dingess/Hartman.

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, including any 
ongoing medical records from the Baltimore 
VAMC.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of her service-connected 
bilateral hammertoes with calluses, 
plantar wart, and metatarsalgia.  The 
veteran's claims file should be made 
available to and reviewed by the examiner.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  Schedule the veteran for an RO 
personal hearing.  A copy of the 
transcript should be associated with the 
file.

5.  After completing any additional 
development deemed necessary in addition 
to the above, readjudicate the claims.  If 
any benefit sought on appeal remains 
denied, the veteran and her representative 
should be issued a supplemental statement 
of the case and given an opportunity to 
respond before the case is returned to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

